Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 63/006921 and 63/028280 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, provisional Application Nos. 63/006921 and 63/028280 do not adequately disclose administering specific three-way combination of an aminoquinoline, an antibiotic and a corticosteroid and the subject having hypoxemia or permissive hypoxemia, or an O2 saturation of 90% or more in claim 16.  The provisional applications fail to contemplate administering the combination of all three components as claimed.  Thus, the instant claims are not entitled for the priority date of 63/006921 and 63/028280.

Claim Objections
Claim 10 and 19 are objected to because of the following informalities:  typographical errors. In claim 10, “aminoquinoline” in line 3 should be corrected to --antibiotic--.  In claim 19, “and” before “endemic human coronaviruses” in line 3 should be deleted and a comma (,) should be inserted instead.

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 recites “(e.g., as determined by a pulse oximeter” in lines 2-3. It is unclear whether the limitation is part of the claimed invention or not, thus rendering the claim indefinite. See MPEP § 2173.05(d).
Claim 19 recites the limitation "the viral respiratory infection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 is dependent from claim 1, which only recites viral infection. It is unclear whether the viral infection in claim 1 is intended to be limited to viral respiratory infection.  Clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling for the treatment of some symptoms or conditions such as inflammatory reaction or secondary bacterial infection associated with viral infection, does not reasonably provide enablement for treatment and prophylaxis of viral infection or disease or disorder.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
 Nature of the invention:  Claim 1 recites a method for the treatment and/or prophylaxis of viral infection or diseases, disorders, and conditions associated with therewith comprising administering an aminoquinoline drug, an antibiotic, and a corticosteroid to a subject in need thereof.  
 The state of the prior art:  There is no currently accepted method for therapeutically preventing/prophylactically treating a viral infection, especially coronavirus infection by the administration of a drug or a combination of drugs.  The various vaccines are available to reduce the chance of infection, however they do not prevent infection entirely (i.e., prevent, see “COVID-19 Basics”).  Further, the only known treatments which may treat, ameliorate, slow the progress of, or decrease the severity of a coronavirus are monoclonal antibodies, Molnupirvair (see Katella, “9 Things You Need To Know About the New COVID-19 Pill”), and Titonavir (“Pfizer’s Novel COVID-19 Oral Antiviral Treatment Candidate Reduced Risk of Hospitalization or Death by 89% in Interim Analysis of Phase 2/3 EPIC-HR Study). Borody (US 2021/0244726) teaches that coronavirus infections have previously caused SARS (Severe Acute Respiratory Syndrome) and MERS (Middle East Respiratory Syndrome) and are particularly difficult to treat even with anti-viral agents, and single drug regimens have not been found to be effective against the current coronavirus infection (2019-nCoV) ([0002]).
The relative skill of those in the art:  The specific skill level varies greatly according to which virus is involved. For infection by influenza virus, the skill level is relatively good. For many others (e.g., Covid-19), the skill level is still low, as there have been no or little successful pharmacological treatments or preventive measures.
The predictability or unpredictability of the art:  COVID-19 patients can be either asymptomatic or symptomatic (see “COVID-19 basics”).  In symptomatic patients, typically those with mild cases recover within one to two weeks, while sever cases can take six weeks or more (see Maragakis, “Coronavirus Diagnosis: What Should I Expect?”).  Most patients with a mild case of COVID-19 can rest at home and will recover on their own without treatment (see Maragakis, “Coronavirus Diagnosis: What Should I Expect?”). 
 The breadth of the claims:  The scope of the claims is very broad because they encompass treatment and prevention of infection, diseases and disorder caused by every and each virus. Different virus can cause different diseases/disorder and conditions.
The amount of direction or guidance presented:  The specification discloses generally the use of interferons with additional agents including aminoquinoline drug, an antibiotic, and a corticosteroid, however does not specifically disclose a method of use with those specific three components.  In addition, there is no disclosure regarding prevention of any viral infection. 
 The presence or absence of working examples: While the specification provides specific embodiments, there are no working examples establishing the treatment and prophylaxis of any viral infection including coronavirus infection by the administration of aminoquinoline drug, an antibiotic, and a corticosteroid as claimed. 
The quantity of experimentation necessary:  In view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which specific viral infection, disorders or conditions can be treated or prevented by the claimed composition, with no assurance of success. One of ordinary skill in the art would need to determine what specific viral disorders or conditions are benefited by the administration of the composition of the instant claims and would furthermore have to determine which of the claimed composition would provide prevention and treatment of which viral disorders or conditions. The specification fails to provide sufficient support of the broad use of the claimed composition for the treatment or prevention of various viral infections, disorders or conditions, as a result necessitating one of skill to perform an exhaustive search for which viral infection, disorders or conditions can be treated by which combinations in order to practice the claimed invention. 
Factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the physiological and chemical nature of the invention and the lack of working examples regarding the therapeutic and preventive effects of the claimed combination, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0244726 (hereafter Borody) in view of US 2004/0235047 (hereafter Siber).
Borody teaches pharmaceutical compositions comprising combinations of drugs and methods for using them for treating, ameliorating, slowing the progress of, decreasing the severity of or preventing a coronavirus infection, or a COVID-19 or a 2019-nCoV (or so-called Wuhan coronavirus) infection, or an infection caused by a virus in the subfamily Orthocoronavirinae, or a virus in the family Coronaviridae ([0198] and abstract). 
Borody further teaches the combination of drugs comprises (a) chloroquine, chloroquine phosphate, chloroquine diphosphate or hydroxychloroquine (aminoquinoline); (b) an antibiotic or a macrolide drug and (c) zinc ([0031], [0032] and Claim 17). Borody also teaches that the combination can further comprise glucocorticoid (corticosteroid) [0030]).
Borody teaches that the aminoquinoline compound such as chloroquine, chloroquine phosphate, chloroquine diphosphate or hydroxychloroquine and ani-microbial drug (antibiotic) are orally administered ([0095] and [0099]).
Borody teaches an antibacterial antibiotic or a macrolide drug is azithromycin, clarithromycin, erythromycin or fidaxomicin ([0031] and claim 36).
 Borody discloses that for the aminoquinoline drug, an initial loading dosage (e.g., 250 mg, 300 mg, 350 mg, 300 mg or 500 mg) is orally administered and then daily or every-other-day (every 2 days) administration at a lower dosage of between about 50 gm to 200 mg is followed ([0197]). The ranges fall within or overlap the claimed range.
 Borody also discloses that for an antibiotic such as azithromycin, an initial loading dosage of between 400 mg and 500 mg is orally administered and then daily or every-other-day (every 2 days) administration at a lower dosage of between about 100 gm to 300 mg, or about 250 mg is followed ([0198]). The ranges fall with the claimed range.
Borody teaches that any therapeutic combination of drugs or drug, pharmaceutical dosage form can be administered orally or by inhalation (e.g., aerosol or power administered by inhaler) and they are administered simultaneously or overlapping or sequentially ([0094]-[0096]).
In addition, Borody teaches that coronavirus infections have previously caused SARS (Severe Acute Respiratory Syndrome) and MERS (Middle East Respiratory Syndrome) and are particularly difficult to treat with anti-viral agents, and single drug regimens have not been found to be effective against the current coronavirus infection (2019-nCoV) ([0002]). 
The specific combination of features claimed is disclosed within the broad genera of taught by Borody, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected various combinations of drugs within the disclosure of Borody for treating conditions associated with viral infection such as coronavirus infection or a COVID-19 to arrive at compositions “yielding no more than one would expect from such an arrangement”.  As stated above, Borody already discloses specific combination of the aminoquinoline compound such as chloroquine and hydroxychloroquine with an antibiotic such as azithromycin for treating conditions associated with a coronavirus infection or a COVID-19. Also, Borody explicitly discloses glucocorticoid as one of additional drugs which can be administered in combination with the aminoquinoline compound and an antibiotic. Thus, one of ordinary skill in the art would have been motivated to administer aminoquinoline compound such as chloroquine and hydroxychloroquine and an antibiotic such as azithromycin in combination with glucocorticoid for providing additional therapeutic effects (e.g., anti-inflammatory effects) of glucocorticoid in the treatment of conditions associated with viral infection since such combination has been already suggested by Borody.
As to claim 7, Borody does not specifically disclose specific corticosteroids. However, Siber teaches pharmaceutical compositions comprising a therapeutically effective amount of an inhibitor of a SARS-associated inflammatory cytokine such as TNF-α inhibitors and various other medicaments and methods for using them for treating severe acute respiratory syndrome (SARS), particularly SARS caused by a corona virus (SARS-CoV) (abstract, [0004], [0005], [0022]). Siber further teaches examples of drugs to be administered concurrently include, antivirals, antibiotics, analgesics, corticosteroids, antagonists of inflammatory cytokines, DMARDs (e.g., hydroxychloroquine sulfate) and non-steroidal anti-inflammatories. ([0052] and [0158]). Siber also teaches that the antibiotic agents include amoxicillin, erythromycin, fluoroquinolones, macrolides, metronidazole, penicillins, quinolones, rapamycin, rifampin, streptomycin, sultonamide, tetracyclines, trimtethoprim, trimethoprim-sulfamethoxazole, and vancomycin ([0128]). In addition, Siber teaches that the compositions further comprise an anti-inflammatory agent that include corticosteroids such as beta-methasone, budesonide, cortisone, dexamethasone, hydrocortisone, methylprednisolone, prednisolone, prednisone, and triamcinolone ([0132]). As to claim 16, the patient with SARS advances into hypoxemia as evidenced by US 2004/0235047 ([0003]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combinations comprising aminoquinoline compound such as chloroquine and hydroxychloroquine and an antibiotic such as azithromycin with any known corticosteroid such as budesonide taught by Siber for treating conditions associated with viral respiratory infection such as SARS, COVID-19 because of the following reasons.  As stated above, Borody already discloses specific combination of the aminoquinoline compound such as chloroquine and hydroxychloroquine with an antibiotic such as azithromycin for treating conditions associated with a coronavirus infection or COVID-19. Also, Borody explicitly discloses corticosteroid as one of additional drugs which can be administered in combination with the aminoquinoline compound and an antibiotic.  In addition, Siber specifically discloses administration of corticosteroid such as budesonide as anti-inflammatory agent for treating severe acute respiratory syndrome (SARS), particularly SARS caused by a coronavirus.  
According to M.P.E.P. § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from them having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, one of ordinary skill in the art would have been motivated to use those drugs in combinations in the treatment of conditions associated with viral respiratory infection such as SARS or COVID-19 because they are taught to be useful for the same conditions and such combination has been already suggested by Borody and Siber. One would have a reasonable expectation of success, as noted above, that two independently successful treatments would be similarly successful when combined.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0244726 (hereafter Borody) in view of US 20210283145 (hereafter, Rawert) as evidenced by US 2004/0235047 (hereafter Siber).
The teachings of Borody and Siber as applied supra are herein applied for the same teachings in their entirety.  
	Rawert teaches a method for the treatment of a respiratory disease, disorder, or condition resulting from a viral infection in a subject, such as a pulmonary viral infection, the method comprising the step of administering to the lung of said subject a medically active liquid comprises an inhalable corticosteroid (ICS) in nebulized form using an inhalation device (abstract, [0017], and [0066]).
Rawert further teaches the pulmonary viral infection is an infection by a coronavirus (e.g., SARS-CoV-2 virus infection which is the cause of the pandemic disease COVlD-19) or a lower respiratory tract infection such as an infection of the lungs (e.g., a pneumonia) ([0024] and [0025]). 
Rawert teaches the inhalable corticosteroid may be selected from the group of corticosteroids consisting of beclomethasone, budesonide, dexamethasone, fluticasone, mometasone and ciclesonide ([0020] and [0021]).
Rawert disclose that typically, respirable particles have a mass median aerodynamic diameter of not more than about 10 μm, in particular not more than about 7 μm, or not more than about 5 μm, respectively ([0050]). Rawert specifically discloses that the average particle size distribution of the nebulized medically active aerosol comprising an inhalable corticosteroid is about 5.0 µm ([0122] and Fig 2).  In addition, it discloses that inhaled corticosteroid ciclesonide blocks coronavirus RNA replication by targeting the viral protein NSP15 and steroid compounds are expected to have dual functions in blocking host inflammation and coronavirus (e.g., MERS-CoV) replication ([0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combinations comprising aminoquinoline compound such as chloroquine and hydroxychloroquine and an antibiotic such as azithromycin with inhaled corticosteroid of Rawert for treating conditions associated with a viral respiratory infection such as COVID-19 or pneumonia because of the following reasons.  As stated above, Borody already discloses specific combination of the aminoquinoline compound such as chloroquine and hydroxychloroquine with an antibiotic such as azithromycin for treating a coronavirus infection, or a COVID-19. Also, Borody explicitly discloses corticosteroid such as glucocorticoid as one of additional drugs which can be administered in combination with the aminoquinoline compound and an antibiotic.  In addition, Rawert specifically discloses administration of corticosteroid such as budesonide, fluticasone, mometasone and ciclesonide in nebulized form using an inhalation device (e.g., nebulizer or inhaler) to the lungs for treating pulmonary viral infection such as COVlD-19 or pneumonia.  
According to M.P.E.P. § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, one of ordinary skill in the art would have been motivated to use those drugs in combinations in the treatment of conditions associated with pulmonary viral infection such as COVlD-19 or pneumonia because they are taught to be useful for the same conditions and such combination has been already suggested by Borody. One would have a reasonable expectation of success, as noted above, that two independently successful treatments would be similarly successful when combined. 

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/224225.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘225 application are drawn to a method of treating a viral respiratory infection or COVID-19 comprising administering an interferon, chloroquine or hydroxychloroquine, an inhalable corticosteroid, and antibiotic such as azithromycine (see claim 20). While the instant claims do not recite an interferon, which is recited in the '225 claims, the instant claims recite the open language "comprising", which is inclusive or open-ended and thus does not exclude additional unrecited elements (see MPEP 2111.03). 
 	As such, the instant claims would have been obvious over the claims of ‘225 application. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611